                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA 7n;, ..j,
                                       Alexandria Division                                 A '0^ [ q
UNITED STATES OF AMERICA                      )
                                                                                           InGIWA
Mrrf, HADR0NlMBl3STRrES,INC.,                 )
                                              )
               PlaintifflRelator,             )      CASENO.: l;18-cv-1487(LMB/IDD)
                                              )      Filed £x Parte and Under Seal
                                              )      Pursuant to 31 U.S.C. § 3730(b)
                       V.                     )
                                              )
TRIANGLE EXPERIENCE GROUP,                    )
INC.,etaL                                     )
                                              ):
               Defendants.                    )
                            ^                 )

                                JOINT STIPULATION OF DISMISSAL


       Pursuant to F^eral Rule of Civil Procedure 41(a), the United States, having intervened

for purposes ofsettlement in this qui tarn brought pursuant to the False Claims Act("FCA"),31

U.S.C. §§ 3729-3733, and Relator Hadron Industries, Inc. C*Relatori'), hereby notify the Court of

the voluntary dismissal ofthis action as set forth below:

       1.      Relator dismisses with prejudice aU claims alleged in his Complaint as to itself

and against Triangle Experience Group, Inc., Alqimi Analytics & Intelligence, LLC,Robert

Clare, and Sean McCluskey("Defendants").

       2.      The United States dismisses with prejudice all claims for the"Covered Conduct,"

as that term is defined in the Settlement Agreement, and dismisses without prejudice claims for

all other conduct alleged in the Complaint.

       3.      Except as provided in the Settlement Agreement,the parties shall bear their

respective costs, including any possible attorneys' fees or other expenses oflitigation.

       4.      No Defendants have filed an answer or responsive pleading to the Complaint.



                                               -1-
         5.   Pursuant to the Settlement and Kokkonen v. Guardian Life Insurance Co. of

America, 511 U.S. 375(1994),the Court shall retain jurisdiction to enforce the terms ofthe

Settlement Agreement.




Dated:   3\^\
                                            By:

                                           BRIAN M.BOYNTON
                                            Acting Assistant Attorney General

                                           RAJPAREKH
                                            Acting United States Attorney .


                                                     ANDBl
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           2100 Jamieson Avenue
                                           Alexandria, Virginia 22314
                                           Tel:(703)299-3995
                                           Fax:(703)299-3983
                                           E-mail: krista.anderson@usdoj.gov

                                           JAMIE AlsfN YAVELBERG
                                           MICHAL TINGLE
                                           BENJAMIN WEI
                                           Attomeys
                                           United States Department of Justice
                                           Civil Division - Commercial Litigation Branch
                                           175 N. Street, NE
                                           Washington,D.C. 20002
                                           Tel: 202- 616-2875
                                           Email: benjamin.c.wei@usdoj.gov

                                           Counselfor the United States
                            THOMAS J. FINN
                            PAULA CRUZ CEDILLO
                            McCarter & En^sh,LLP
                            185 Asylum Street
                            Hartford, CT 06103
                            Tel:(860)275-6783
                            E-mail: tfimi@mccarter.com
                            E-mail: pcedillo@mccarter.com

                            Counselfor Relator


                            Richard D. Kelley
                            Raighne C. Delaney
                            Bean Kinney & Korman PC
                            2311 Wilson Blvd., Suite 500
                            Arlington, VA 22201
                            E-mail: rkelley@beankinney.com
                            E-mail: rdelaney@heankinney.com

                            Counselfor Triangle Experience Group,Inc.,
                            Robert Clare, and Sean McCluskey


IT IS HEREBY SO ORDERED this^ day of mar-cK/ ,2021.




                                  Leonie M. Brinkema
                                  United States District Judge
